Citation Nr: 0943662	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-37 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $12,293.21, to include 
the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to 
November 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 decision by the Committee on 
Waivers and Compromises at the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the Veteran's application for a waiver of recovery of 
overpayment of VA compensation benefits in the amount of 
$12,293.21, to include the question of whether the 
overpayment was properly created.  Notice of the adverse 
decision was sent to the Veteran in June 2006.  His notice of 
disagreement was received in August 2006.  A statement of the 
case addressing the denial of his application for a waiver of 
recovery of the overpayment was furnished in October 2006 and 
he responded with a timely substantive appeal in November 
2006.  The Veteran also challenged the validity of the debt's 
creation.  A statement of the case addressing this aspect of 
the claim was furnished in May 2007 and he filed a timely 
substantive appeal of this matter in July 2007.


FINDINGS OF FACT

1.  The Veteran was incarcerated in the Nebraska Department 
of Corrections prison system for a felony conviction from 
August [redacted], 2005 - September [redacted], 2006.  At the time he began 
his period of incarceration, he had been receiving payments 
for VA compensation at 100 percent with special monthly 
compensation at the housebound rate for his service-connected 
disabilities.

2.  VA received notice of the Veteran's incarceration in 
January 2006.

3.  On March 1, 2006, VA adjusted payment of the Veteran's 
compensation award to 10 percent by reason of his status as 
an incarcerated veteran, retroactively effective October [redacted], 
2005 (the 61st day of his incarceration).

4.  VA paid the Veteran's dependent spouse an apportionment 
of his VA compensation for the period from October [redacted], 2005 - 
September [redacted], 2006. 

5.  The Veteran received VA compensation benefits to which he 
was not entitled for the period from October [redacted], 2005 - March 
1, 2006, resulting in an overpayment of benefits calculated, 
after adjustment, in the amount of $12,293.21.

6.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of the debt 
due to overpayment in the amount of $12,293.21.

7.  The Veteran was at fault in the creation of this debt in 
failing to report his incarceration in a timely manner; any 
VA fault in the creation of this debt is far outweighed by 
the fault of the Veteran.

8.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will 
not subject him to undue hardship.

9.  Denial of the waiver request would not defeat the purpose 
of the award of VA benefits.

10.  There is no indication the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the additional benefits received.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of VA 
compensation benefits in the amount of $12,293.21.  38 
U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 3.665 (2009).

2.  The requirements for waiver of recovery of an overpayment 
of VA compensation benefits calculated in the amount of 
$12,293.21 have not been met.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 (VCAA)

With regard to the debt creation and debt waiver issues on 
appeal, in the decision of Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice and assistance 
requirements are not applicable to waiver of recovery of 
claims against the United States under 38 U.S.C.A. § 5302(a), 
as the statute contains its own notice provisions, and the 
VCAA addresses matters relevant to a different chapter of 
Title 38.  See Barger, 16 Vet. App. at 138.

The Board notes that VA's obligations under the VCAA are 
keyed by a claimant's application for a benefit administered 
and paid by VA.  See 38 C.F.R. §§ 5100, 5103(a) (West 2002).  
The procedure in the instant case had its inception via a 
demand by VA on the Veteran, as opposed to the Veteran filing 
for a benefit.  While it is arguable that a waiver of an 
indebtedness is a benefit to a debtor, the request, or 
application, for a waiver flows from the initial demand by VA 
under established procedures for collecting an indebtedness.

The Board finds that, as concerns the debt creation and debt 
waiver issues on appeal, the RO has complied with the notice 
procedures for indebtedness cases, as the Veteran was advised 
of the steps of the applicable procedure, his entitlement to 
a personal hearing, and his appellate rights.  The 
submissions by the Veteran are associated with the case file 
and were considered by the RO.  See 38 C.F.R. § 1.911 (2009).  
The Board finds these issues have been fully developed.

Factual background

The facts of the case show that the Veteran had been awarded 
service connection for sickle cell anemia (rated 100 percent 
disabling from August 15, 1988) and congestive heart failure 
with hypermegaly (rated 100 percent disabling from December 
14, 2004), as well as special monthly compensation at the 
housebound rate (effective December 14, 2004).

In early January 2006, VA first received notice that the 
Veteran was incarcerated via a computer match in a VA and 
Social Security Administration (SSA) prisoner database 
report, which indicated that the Veteran had been imprisoned 
since August 2005, and that the SSA was first notified of his 
incarceration in early September 2005.

Correspondence from the State of Nebraska Department of 
Corrections Services notified VA that the Veteran was 
incarcerated for a felony conviction commencing August [redacted], 
2005.  In letters dated in February 2006, VA notified the 
Veteran that it had been informed of his incarceration and 
would reduce monthly payments of his VA compensation benefits 
to 10 percent beginning on October [redacted], 2005, the 61st day of 
his confinement.  The Veteran was advised that his dependent 
spouse could file a claim for apportionment of the amount of 
VA compensation not payable to him during his period of 
incarceration.  In response, the Veteran wrote a letter to VA 
in which he essentially requested that his compensation 
payments not be adjusted downward during his incarceration, 
as he reported that he anticipated being released from prison 
by October 2006, and that his wife was in ailing health and 
dependent on his VA compensation as their sole source of 
income.  He essentially requested to defer the matter until 
his release, stating "(i)in October (2006) I will discuss 
any overpayment."

In correspondence dated in March 2006, VA informed the 
Veteran that it had officially reduced payments of his VA 
compensation, effective October [redacted], 2005, thereby creating an 
overpayment of benefits for the period from October [redacted], 2005 
- March 1, 2006.  He was advised that his spouse had filed a 
claim for an apportionment of the total benefits not payable 
to him while he was confined, and that "(i)f her 
(apportionment) claim is granted, she will receive benefits 
effective from October [redacted], 2005, and you can contact her 
about sending the funds to clear or reduce the overpayment in 
your account."   

In late February 2006, the Veteran's dependent spouse filed a 
claim with VA for an apportionment of the Veteran's benefit 
payments, reporting that she was unemployed.  She reported 
that her monthly expenses while her husband was imprisoned 
also included a monthly telephone bill of $525.00, as 
telephone calls received by her from the Veteran from his 
correctional facility must be collect calls.  In a March 2006 
decision, the RO granted the Veteran's spouse's claim and 
informed her that she would receive an apportionment of that 
part of the Veteran's benefits that were not paid to him 
while he was imprisoned and that the payment period commenced 
on October [redacted], 2005 and would terminate on the date the 
Veteran was released from prison.  The award letter from VA 
informed the spouse of the following: 

"(In granting you an apportionment) (w)e have 
created an overpayment in (the Veteran's) benefit 
account.  The large overpayment coincides with the 
amounts payable to you from October [redacted], 2005 - 
March 1, 2006.  The large check you (will) 
receive. . . may be exactly the same as the 
overpayment in your husband's benefit account.  
You should consider sending a check in the same 
amount back to our office to clear your husband's 
overpayment."

In correspondence dated in March 2006, VA notified that 
Veteran that for the period from October [redacted], 2005 to March 1, 
2006, he had been paid VA compensation benefits in the amount 
of $12,293.21 more than he was entitled to receive.  VA 
therefore planned to withhold payment of further benefits 
until the overpayment has been recouped.  He was informed of 
his right to dispute the debt and to request a waiver of 
recovery of the overpayment.  In response, the Veteran 
submitted an application to request a waiver of recovery of 
the overpayment of funds, which was received by VA in April 
2006.  In his request for a waiver of recovery of 
overpayment, he stated, in essence, that he was unable to 
timely inform VA of his incarceration because he himself did 
not know when he appeared in the courtroom on August [redacted], 
2005, that he was about to be imprisoned as his attorney had 
promised him that he would only be placed on probation.

In a June 2006 decision, the RO's Committee of Waivers and 
Compromises reviewed the Veteran's VA Form 5655 Financial 
Status Report showing adjusted monthly living expenses (i.e., 
housing, food, utilities, and medical expenses) for his wife 
and himself, to include additional expenses for such non-
essentials as cellphone service and cable television service, 
to total $2030.00, balanced against a monthly income of 
$2890.00, leaving an adjusted balance of $799.80 per month.  
The Financial Status Report also shows that the Veteran and 
his spouse made monthly installment payments to their Federal 
credit union and healthcare providers to pay off debts owed 
to each creditor.  The Committee of Waivers and Compromises 
determined that there was no fraud, misrepresentation, or bad 
faith on part of the Veteran in the creation of the 
$12,293.21 overpayment resulting in his current debt; that 
collection of the $12,293.21 overpayment would not be against 
equity or good conscience; and that the Veteran's spouse was 
paid an amount equal to the total of the debt created, and 
that to waive recovery of the debt would be tantamount to 
paying the Veteran and his spouse in duplicate benefits.  As 
undue financial hardship is not shown and waiving the debt 
would result in unjust enrichment due to duplicative payment 
of VA compensation benefits for the Veteran while he was 
incarcerated, the appellant's request for waiver of recovery 
of the overpayment was denied.

Correspondence from the Veteran and a certificate from the 
State of Nebraska Board of Parole show that he was released 
from prison on September [redacted], 2006.

I. Validity of the debt

The amount of the creation of the overpayment was $12,293.21.  
The Veteran has alleged that the overpayment was the result 
of administrative error by VA and is therefore invalid.  His 
essential contention is that VA had sufficient notice that he 
was incarcerated as of August [redacted], 2005, and despite this it 
knowingly made overpayments of VA compensation benefits to 
him for the period from October [redacted], 2005 - March 1, 2006, 
before finally implementing its adjustment of his benefits 
payments, while simultaneously making redundant payments of 
an apportionment of his benefits to his spouse.  Therefore, 
he argues the overpayment is VA's fault. The Veteran asserts 
in the alternative that, if the debt is deemed valid, it 
should be waived as it would cause undue hardship on himself 
and his family.

The Veteran challenges the validity of the debt's creation.  
In this regard, the Board notes that this aspect of his 
appeal has been adjudicated in the first instance by the RO.  
A statement of the case addressing this specific matter was 
furnished to the Veteran in May 2007 and he filed a timely 
substantive appeal in July 2007.  It is therefore properly 
before the Board for appellate review.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991) (When a veteran raises 
the validity of the debt as part of a waiver application, the 
Board must first decide the challenge to the lawfulness of 
the debt asserted against him before it can adjudicate the 
waiver application.); VAOPGCPREC 6-98 (when a veteran 
challenges the validity of the debt and seeks waiver of the 
debt, the RO must first fully review the debt's validity and, 
if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt 
before referring the waiver request to the Committee on 
Waivers and Compromises).  A debtor may dispute the amount or 
existence of a debt, which is a right that may be exercised 
separately from a request for waiver or at the same time.  
See 38 C.F.R. § 1.911(c)(1) (2009).  Resolution of the 
creation issue should precede consideration of the waiver 
issue.

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation, 
education educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).  
Pursuant to 38 U.S.C.A. § 5313(a)(1)(A) (West 2002), an 
incarcerated veteran with a service-connected disability 
rated at 20 percent or more shall not be paid compensation in 
an amount that exceeds the rate of compensation payable under 
38 U.S.C.A. § 1114(a) (West 2002 & Supp. 2008).  The 
effective date of a reduction of pension or compensation by 
reason of incarceration of the payee shall be on the 61st day 
of such incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 
C.F.R. § 3.665 (2009).

The Veteran was in receipt of VA compensation benefits, to 
include special month compensation at the housebound rate, 
due to service-connected disabilities at a rating of 100 
percent effective since December 2004.  He was convicted of a 
felony and entered the Nebraska state prison system to serve 
a prison sentence beginning August [redacted], 2005, but VA was only 
first made aware of the Veteran's incarcerated status in 
January 2006, following a computer match in a VA and Social 
Security Administration (SSA) prisoner database report.  
There is no evidence to suggest that the Veteran had provided 
VA with earlier notice of his confinement and thus, after VA 
followed appropriate procedure to notify the Veteran that his 
compensation benefits payments would be reduced on account of 
his inmate status, it implemented the reduction on March 1, 
2006, with the reduction retroactively effective from October 
[redacted], 2005, thereby creating the overpayment of compensation 
benefits in the amount of $12,293.21 for the period from 
October [redacted], 2005 - March 1, 2006.  Accordingly, the Board 
concludes the overpayment in question is a valid debt because 
he received benefits to which he was not entitled.  See 38 
U.S.C.A. § 5313; 38 C.F.R. § 3.665.

II.  Waiver of recovery of overpayment of VA compensation 
benefits in the amount of $12,293.21

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (the Veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive: (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the Veteran; (5) the unjust enrichment of 
the Veteran; and (6) whether the Veteran changed position to 
his detriment in reliance upon a granted VA benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the veteran 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The responsibility in the 
creation of the overpayment of benefits rests entirely with 
the Veteran, inasmuch as it was due to his failure to notify 
the RO of his incarcerated status.  Although the Board finds 
no reason to disbelieve the Veteran when he states that when 
he appeared before the sentencing judge on August [redacted], 2005, 
he did not expect to be sent to prison as he relied upon the 
assurances of his attorney that he would only be placed on 
probation for his conviction, and while it is not 
unreasonable to assume that he would have been unable to have 
the opportunity to immediately notify VA of his new status as 
an inmate, assuming that it would have even occurred to him 
to do so during the flurry of events that must have 
immediately transpired following his sentencing and his 
processing into the state prison system, he nevertheless 
thereafter had ample opportunity as a prisoner to notify VA 
of his incarceration.  He was receiving monthly payments by 
VA at the full 100 percent rate, which were sent to his home 
and handled by his spouse, who was in regular contact with 
the Veteran while he was imprisoned, as indicated by her 
report that she had a monthly phone bill of $525.00 during 
the Veteran's period of incarceration, as all calls made from 
inmates to the outside had to be collect calls.  Thus, the 
Board finds that he bears primary fault in the creation of 
the overpayment at issue.  

In any event, with respect to the third element, whether the 
Veteran would be subjected to undue hardship if the debt were 
recovered, the Veteran's Financial Status Report (VA Form 
5655) dated in April 2006 (and as reviewed by the RO's 
Committee on Waivers and Compromises) shows that he and his 
spouse's monthly living expenses (i.e., housing, food, 
utilities, and medical expenses) totaled $2030.00, balanced 
against a monthly income of $2890.00, leaving an adjusted 
balance of $799.80 per month, indicating that monthly income 
exceeded monthly expenses and this was after he made 
additional monthly installment payments towards debts owed to 
his Federal credit union and healthcare providers, as well as 
monthly payments for such non-essentials as cellphone service 
and cable television service.  In this regard, it is noted 
that, as the overpayment of compensation benefits is a valid 
debt to the government, there is no reason that the Veteran 
should not accord VA the same consideration that he accords 
his Federal Credit Union and healthcare providers, who are 
also his creditors.  There is no indication that enforcing 
the debt owed by the Veteran for the overpayment of VA 
compensation benefits would prevent him and his spouse from 
providing themselves with the basic necessities of life.

Although the Veteran contends that refusing him a waiver of 
recovery of the overpayment would impose a severe financial 
burden upon himself and his dependent spouse that would 
result in undue economic hardship, he has not submitted any 
actual evidence to support the conclusion that the recovery 
of overpayment would, in fact, cause him such undue hardship.  
Therefore, the Board finds that collection of this debt would 
not subject the Veteran to undue hardship.

After weighing all of the enumerated factors, the Board finds 
that total recovery of the overpayment does not violate the 
principles of equity and good conscience.  As discussed 
above, the Veteran is significantly at fault for creating the 
overpayment.  In balancing the fault based on the 
circumstances in this case, the Veteran's fault was clearly 
more significant.  It has not been shown that recovery of the 
debt, especially if it were done in reasonable monthly 
installments, would create an undue hardship or defeat the 
purpose of his VA benefits.  Furthermore, as the Veteran's 
spouse was paid an apportionment of that part of his 
compensation benefits that he was not entitled to receive 
during his period of incarceration, to waive recovery of the 
overpayment such benefits to the Veteran would be tantamount 
to VA making duplicative payments of benefits to both him and 
his spouse for the period at issue.  Therefore, waiver of the 
debt would result in his unjust enrichment.  Lastly, there is 
no evidence of detrimental reliance on the part of the 
Veteran for the overpayment received.  As the preponderance 
of the evidence is against his claim for a waiver of recovery 
of overpayment, the "benefit-of-the-doubt" rule does not 
apply and the appeal must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).


ORDER

A debt was validly created by the overpayment of VA 
compensation benefits calculated in the amount of $12,293.21.

Waiver of recovery of an overpayment of VA compensation 
benefits of $12,293.21 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


